Campbell, J.
Bespondent was convicted of larceny. The questions raised by the defense here, so far as there is anything in the record to present them, all go to the propriety of indicting or informing separately against two persons who are implicated in the same transaction. One Helena Lange was so informed against separately, and this defendant insisted there should have been a joint prosecution.
No authority is presented which appears to favor any such notion, and such was never the common-law rule except as to some offenses which cannot be committed by single persons at all. In most cases there is no difficulty in convicting *550one or more of persons charged jointly and acquitting others, and there is no legal objection to trying each offender separately by leave granted, and possibly without. No one can be convicted without proof of individual guilt, and it must be presumed that was shown here.
The conviction must be affirmed and the court below advised to sentence.
The other Justices concurred.